Edgar B. Kinkead and others are duly elected, qualified, and acting judges of tre Franklin Common Pleas. It is alleged in the petition' of Maude Wade upon whose relation the State brings this action, that on August 20, 1924 in the Franklin Common Pleas a divorce was decreed under which she was given care, custody, control and education of two minor children and the defendant in said divorce proceeding, Claude Wade was ordered to pay for the support and maintenance of herself and said minor children $65 per month to be reduced to $50 per month in two and one-half years. This order was then certified to the Franklin Juvenile Court for further proceedings.
On Jan. 16, 1925, the Court of Common Pleas entered a decree concerning the custody of the minor children, revoked the order of August 20, 1924, and ordered said minor children placed in custody of their paternal and maternal grandparents, both residing in Indiana;. and provided that the custody should alternate between the paternal and maternal grandparents every six months period and ordered that Claude Wade pay to said grandparents the sum of $40 per month for support of said children.
Mrs. Wade, on Feb. 6, 1925 moved that this last order be set aside and vacated, because said court was without jurisdiction to hear and determine the matter of the custody and support of the minor children. This motion was overruled.
Maude Wade filed a petition in the Supreme Court and contended, that the Common Pleas had no jurisdiction to make said order and decree of Jan. 16, 1925 for the reason that on the first order and decree it had certified said matters to the Juvenile Court, and under 8034-1 GC. to custody and support of said minor children upon such certification all matters relative were vested exclusively in the Juvenile Court.
And it is further contended that the Court of Common Pleas exceeded its jurisdiction and authority by decreeing that said minor children be sent beyond the jurisdiction of the court, and beyond the limits of the State of Ohio, and placing them in custody of non-residents of the State.
Maude Wade prays that an order issue to said judges of the Franklin Court of Common Pleas restraining and prohibiting them from carrying out or enforcing said orders and decrees so made on Jan. 16, 1925.